UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7685



GEORGE W. GANTT,

                                             Plaintiff - Appellant,

          versus


ERNEST R. SUTTON; COLBERT L. RESPASS; OFFICER
HERRING, Assistant Unit Manager; MAIL CLERK
HARRIS;     MAILROOM    OFFICER     LIVERMAN;
CORRECTIONAL OFFICER BARNES; CORRECTIONAL
OFFICER SHARP; CORRECTIONAL OFFICER BANKS;
CORRECTIONAL OFFICER WALKER,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:06-ct-03039-D)


Submitted:   April 25, 2007                  Decided:   May 8, 2007


Before WILLIAMS, TRAXLER, and SHEDD, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


George W. Gantt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          George    W.   Gantt   appeals   the   district   court’s   order

dismissing with prejudice his amended complaint filed under 42

U.S.C. § 1983 (2000), for failure to comply with the court’s prior

order directing him to file a complaint setting forth his claims in

a short and plain statement, as required by Fed. R. Civ. P. 8(a),

and warning him of the consequences of failing to comply.               Our

review of the record leads us to conclude that the district court

did not abuse its discretion in finding that Gantt failed to comply

with Rule 8.   See Ciralsky v. CIA, 355 F.3d 661, 668-69 (D.C. Cir.

2004) (stating standard of review).         We find, however, that the

district court’s dismissal of Gantt’s complaint with prejudice was

a harsh remedy. Such dismissals undermine “the sound public policy

of deciding cases on their merits.”        Davis v. Williams, 588 F.2d

69, 70 (4th Cir. 1978).          Thus, we modify the district court’s

dismissal to be without prejudice to Gantt’s right to refile a

complaint that satisfies Rule 8 and affirm the district court’s

order as modified.    Gantt v. Sutton, No. 5:06-ct-03039-D (E.D.N.C.

Oct. 2, 2006).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                    AFFIRMED AS MODIFIED




                                   - 2 -